Detailed action
Summary
1. The office action is in response to the examiner’s amendment sent on 12/15/2021.
2. Claims 1-3, 8-10, 15 and 16 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Ashkan Aminian on 12/29/2021.
Please amend claims as follow.
Claims 5, 11-14, 17 and 19 are cancelled.
Allowable Subject Matter
5. 	Claims 1-3, 8-10, 15 and 16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the TVS device and the crowbar device are disposed within a common semiconductor substrate, the common semiconductor substrate comprising: a first surface, the first surface forming a first portion of the first crowbar terminal; and a second surface, opposite the first surface, the second surface forming a second portion of the second TVS terminal.”

Dependent claims 2, 3 and 8-10 are allowable by virtue of their dependency.

Regarding claim 15. The prior art fails to teach “…wherein the TVS device and the crowbar device are disposed within a common semiconductor substrate, the common semiconductor 

Dependent claim 16 is allowable by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018 To et al. disclose overvoltage protection device.
US 9997507 Kashyap et al. disclose semiconductor assembly and method of manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838  

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838